Title: From Thomas Jefferson to Thomas Carr, 6 April 1805
From: Jefferson, Thomas
To: Carr, Thomas


                  
                     Dear Sir 
                     
                     Monticello Apr. 6. 05.
                  
                  I recieved on the 19th. Ult. your letter and statement of my account with Colo. Bell. The articles of it which are not in my statement are the following
                  
                     
                        
                           1800.
                           June
                           22.
                           paid per note to Reuben Perry
                           £ 3
                        
                        
                           
                           
                           28.
                           paid per order to George Wash
                           £ 3
                        
                        
                           
                           July
                           3.
                           7½ galls. whiskey
                           1–12–9
                        
                        
                           
                           
                           8.
                           17½ galls. do.
                           3–10–9
                        
                     
                  
                  
                  The two last I have no doubt are right. I kept no account myself of store articles. but of articles of cash & orders I kept exact account and am confident the two first articles are wrong. if the do. means paid to Perry & Wash I have their settlements with me in which they neither credit, nor do I charge any such sums. if the do. means only a paiment to myself the silence of my memm. book is satisfactory evidence to me that I recieved no such sums. I imagine you have charged these sums merely on finding some note of mine among Colo. Bell’s papers asking such sums. but I am persuaded no such entry was made in his books as paid. if there is, I shall certainly admit it. but you know Colo. Bell sold nails for me, and I drew on him for small sums as I wanted them. very often he had not money to pay them, but still did not return my note, which between him & me was never attended to. I have little answers to such notes now, assuring me he had not a dollar to furnish me. therefore the bare finding such a note of mine among his papers is no evidence at all that he sent me the money. whenever he sent the money my entries shew it, and so I have no doubt the entries in his books do. if there be such, made at the time, & not afterwards merely on finding such notes, I shall suppose I have made two omissions of money recieved in 6. days, which is more than I have done in 40. years. I will ask the favor of you to look into these two charges & let me know on what they are founded. Accept my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               